Case 17-34172        Doc 56     Filed 01/22/19     Entered 01/22/19 15:27:31          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34172
         Richard C Des Jardins
         Stephanie M Des Jardins
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/15/2017.

         2) The plan was confirmed on 03/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/11/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,765.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34172      Doc 56       Filed 01/22/19    Entered 01/22/19 15:27:31                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $12,065.00
        Less amount refunded to debtor                           $62.85

 NET RECEIPTS:                                                                                  $12,002.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $681.46
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,181.46

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured      1,343.00       1,334.71         1,334.71          63.21       0.00
 DEPARTMENT STORE NATIONAL BA   Unsecured      3,783.00       3,809.85         3,809.85        214.76        0.00
 DISCOVER PERSONAL LOANS        Unsecured     20,779.00     20,859.85        20,859.85       1,197.50        0.00
 DUPAGE COUNTY COLLECTOR        Priority       1,600.00            NA               NA            0.00       0.00
 DUPAGE COUNTY COLLECTOR        Priority       1,600.00            NA               NA            0.00       0.00
 ELM SPRING CONDO ASSOC         Unsecured         184.00           NA               NA            0.00       0.00
 HARLEY DAVIDSON CREDIT         Secured             0.00          0.00             0.00           0.00       0.00
 JOHN H WELBOURN                Unsecured           0.00    74,640.00        74,640.00       4,284.90        0.00
 LVNV FUNDING                   Unsecured      6,000.00       6,297.38         6,297.38        354.98        0.00
 LVNV FUNDING                   Unsecured     26,605.00     25,955.29        25,955.29       1,490.02        0.00
 LVNV FUNDING                   Unsecured      9,377.00       9,310.44         9,310.44        524.82        0.00
 LVNV FUNDING                   Unsecured      7,617.00       7,677.53         7,677.53        432.79        0.00
 PERSONAL FINANCE COMPANY       Unsecured      4,487.00       3,056.62         3,056.62        172.29        0.00
 PNC MORTGAGE                   Unsecured           0.00           NA               NA            0.00       0.00
 QUANTUM3 GROUP                 Unsecured         911.00        925.69           925.69          43.84       0.00
 QUANTUM3 GROUP                 Unsecured         946.00        877.95           877.95          41.58       0.00
 CITIBANK                       Unsecured      8,094.00            NA               NA            0.00       0.00
 ELMHURST HOSPITAL              Unsecured         235.00           NA               NA            0.00       0.00
 CHASE BANK                     Unsecured      2,500.00            NA               NA            0.00       0.00
 SEARS                          Unsecured      4,716.00            NA               NA            0.00       0.00
 SEARS                          Unsecured      3,364.00            NA               NA            0.00       0.00
 OFFICE DEPOT                   Unsecured         594.00           NA               NA            0.00       0.00
 SPECIALIZED LENDING CORP       Unsecured      6,576.00            NA               NA            0.00       0.00
 TJX REWARDS                    Unsecured      1,953.00            NA               NA            0.00       0.00
 ELMHURST EDWARD HEALTH         Unsecured      2,486.00            NA               NA            0.00       0.00
 ELMHURST EMERGENCY MEDICAL     Unsecured         343.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-34172        Doc 56      Filed 01/22/19      Entered 01/22/19 15:27:31                Desc       Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                               Class      Scheduled      Asserted      Allowed         Paid          Paid
 SPECIALIZED LOAN SERVICING LLC Unsecured              0.00          0.00          0.00           0.00        0.00
 TOYOTA MOTOR CREDIT CORP       Secured                0.00          0.00          0.00           0.00        0.00
 TOYOTA MOTOR CREDIT CORP       Secured                0.00          0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                 $0.00               $0.00
       Mortgage Arrearage                                       $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
       All Other Secured                                        $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $154,745.31           $8,820.69                  $0.00


 Disbursements:

         Expenses of Administration                              $3,181.46
         Disbursements to Creditors                              $8,820.69

 TOTAL DISBURSEMENTS :                                                                          $12,002.15


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                            Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.

UST Form 101-13-FR-S (9/1/2009)
